Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 19, 2015

                                      No. 04-14-00896-CV

                                         Hugo ALANIZ,
                                           Appellant

                                                v.

Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre, Jose Guadalupe Aguirre, and Elsa A.
                                          Lara,
                                        Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-09-71
                          Honorable Jose Luis Garza, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due April 23, 2015; however, the court granted appellant
an extension of time until May 14, 2015. Appellant has filed a motion asking for an additional
extension of time to file the brief.

        We grant the motion and order appellant’s brief due June 12, 2015. Appellant is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court